Appellant, under an indictment charging murder in the second degree, was put on trial, and convicted of the offense of manslaughter in the first degree. His punishment was fixed at imprisonment at hard labor for the county for the term of one year, to the performance of which he was duly sentenced.
Erroneously, he was sentenced to serve imprisonment at hard labor for the county for the term of 492 days, to pay the costs in the case, at the rate of 75 cents a day. The statute, Code 1923, § 5291, limits the term of imprisonment, etc., for costs to ten months, or 300 days. Anderson v. State, 18 Ala. App. 429,93 So. 68.
The offense for which appellant was convicted grew out of the stabbing, by him, of one Raymond Pittman, his first cousin. And the circumstances shown by the testimony are of a rather pathetic nature; i. e., it clearly appears that deceased and appellant were friends, and that the killing of deceased was far from being a premeditated affair.
However, the testimony made a case to be solved only by a jury, and there appears no sufficient reason to disturb their finding.
The few exceptions reserved on the taking of testimony have each been examined. There is, manifestly, merit in none of them. It is not worth while for us to discuss them; in fact, appellant's able counsel, in his brief filed here, does not — be it said to his credit — do so.
We have carefully searched the record for error, but, finding none, the judgment of conviction must be, and is, affirmed. The case is remanded for proper sentence as to costs.
Judgment of conviction affirmed; case remanded for proper sentence as to costs. *Page 143